DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210388721 A1 to Hsu.
Regarding claim 1, Hsu discloses 1. (Currently Amended) A downhole tool 10 (figure 1) comprising: 
at least one inlet 18;
a first pump 14 coupled to the at least one inlet 18 via a first flow line 26, the first pump 14 configured to pump at a first pump rate to extract fluid via the at least one inlet from a subsurface formation in which a borehole is created and in which the downhole tool is configured to be positioned [0052]; (naturally the pump has some rate when operational)
a fluid identification sensor (28,30) configured to monitor a level of reactant present in the fluid [0049]; 
a first valve 38 configured to open in response to the fluid identification sensor responding above a reactant threshold; [0052]
 a sample chamber 32 coupled to the inlet 18 via a second flow line 24 through the first valve 38, the sample chamber 32 configured to acquire a sample of the fluid when the first valve is opened [0053]; and 
a second pump 12 coupled to the inlet 18 via the second flow line 24, the second pump 12 configured to pump at a second pump rate to extract the fluid via the at least one inlet 18 from the subsurface formation and for storage in the sample chamber 32, (naturally the pump has some rate when operational)
However, Hsu fails to explicitly disclose wherein the first pump 14 rate is greater than the second pump 12 rate.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hsu such that the first pump 14 rate is greater than the second pump 12 rate, in view of Hsu, as a matter of optimization of efficiency of focused sampling operations [0051]. Furthermore, this arrangement would be obvious to try and amount to no more than choosing from a finite number of identified, predictable solutions (R1>R2, R1< R2, R1=R2), with a reasonable expectation of success.
Regarding claim 2, Hsu discloses2. (Original) The downhole tool of claim 1, wherein the at least one inlet comprises a probe 34.
	Regarding claim 5, Hsu discloses the claimed invention except 5. The downhole tool of claim 1, wherein a diameter of the first flow line is greater than a diameter of the second flow line.
	It would have been an obvious matter of design choice to have the diameter of the first flow line be greater than the second flow line, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 6, Hsu discloses the claimed invention except 6. The downhole tool of claim 1, wherein the second flow line is coated with a reactive component inert material.
	However, the second flow line 130 leads to a sample chamber 136 and It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have made the flow line out of a non-reactive material (i.e.  a reactive component inert material.), so that the extracted fluid is not compromised or changed by the fluid line.
Regarding claim 7, Hsu discloses7. (Original) The downhole tool of claim 1, wherein the at least one inlet comprises a focused probe that includes a center probe and an outer guard probe.(Figure 1, [0051])

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210388721 A1 to Hsu, in view of US 20170022809 A1 to Garcia.
Regarding claim 4:  Hsu discloses the claimed invention except 3. (Currently Amended) The downhole tool of claim 1, further comprising: a second valve coupled to the first flow line, wherein a position of the second valve is configured to be changed from opened to closed to stop flow of the fluid through the first flow line after the level of the reactant in the fluid is greater than the fluid reactant threshold.
Garcia teaches a downhole sampler with a guard and central inflow prob with two pumps with multiple valves including valve 249 coupled to a first flow line and configured to be changed from opened to closed to stop flow of the fluid through the first flow line after the level of the reactant in the fluid is greater than the fluid reactant threshold. [0021].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hsu to include at least a second valve configured to be changed from opened to closed to stop flow of the fluid through the first flow line after the level of the reactant in the fluid is greater than the fluid reactant threshold, in view of Garcia, for the purpose of preventing fluid from flowing in the guard flowline and isolate the fluid flowing in the sample line from the guard line [0021]

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210388721 A1 to Hsu, in view of US 20140224474 A1 to Cernosek
Regarding claim 4:  Hsu discloses 4. (Original) The downhole tool of claim 1, wherein the first pump 14 is at a first distance from the at least one inlet 18 and the second pump 12 is at a second distance from the at least one inlet 18, 
However, Hsu fails to disclose wherein the first distance is greater than the second distance. (Hsu’s drawings are cartoonish)
Cernosek teaches a similar sampling system where a first pump 140 is at a greater distance from an inlet than a second pump 130. (Figure 1)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the plumbing of the pumps and locations as a mere design choice as taught by Cernosek, for convince in laying out the components of the downhole tool. Furthermore, this arrangement would be obvious to try and amount to no more than choosing from a finite number of identified, predictable solutions (d1>d2, d1< d2, d1=d2), with a reasonable expectation of success; 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20210388721 A1 to Hsu, in view of US 20090183882 A1 to van Zuilekom.
	Regarding claim 8, Hsu discloses the claimed invention except 8. The downhole tool of claim 1, further comprising: 
a first packer; and 
a second packer, wherein the at least one inlet is positioned between the first packer and the second packer.
van Zuilekom teaches a downhole sampling tool with
 a first packer 102; and 
a second packer 102, wherein the at least one inlet 151, 152 is positioned between the first packer and the second packer. (Figure 8)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hsu to have first and second packers above and below the inlet, in view of van Zuilekom, so as a backup to the seals of the probe, and further seal the test probe area to prevent inadvertent contamination from other portions of the wellbore.

Regarding claim 9, Hsu discloses the claimed invention except 9. The downhole tool of claim 8, 
wherein the at least one inlet comprises a lower inlet and an upper inlet that is positioned above the lower inlet, and 
wherein the lower inlet is coupled to the first flow line and the upper inlet is coupled to the second flow line.
van Zuilekom teaches a downhole sampling tool with
wherein the at least one inlet comprises a lower inlet 152 and an upper inlet 151 that is positioned above the lower inlet, and 
wherein the lower inlet is coupled to the first flow line and the upper inlet is coupled to the second flow line. (See Figure 8-10)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hsu to use and arrangement such that wherein the at least one inlet comprises a lower inlet and an upper inlet that is positioned above the lower inlet, and 
wherein the lower inlet is coupled to the first flow line and the upper inlet is coupled to the second flow line, in view of van Zuilekom, for the purpose of flowing fluid into the space between the packers to clean the space prior to sampling [0031].


Allowable Subject Matter
Claims 10-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20100175873 A1 to Milkovisch teaches a downhole sampling tool with a fluid analyzer and multiple flow paths
US 20170022809 A1 to Garcia teaches a two-pump downhole sampling tool with analyzers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674